Citation Nr: 0639682	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 2002 rating determination by the above Regional 
Office (RO).  This case was previously before the Board in 
March 2004, and was remanded for additional development and 
re-adjudication.  

In September 2003, the veteran was afforded a hearing at the 
Board before the undersigned Veterans Law Judge. 

FINDINGS OF FACT

1.  The veteran did not serve in combat while in service, and 
the occurrence of his alleged in-service stressors is not 
supported by any corroborating evidence.

2.  The veteran does not have a substantiated diagnosis of 
PTSD that is related to any incident of military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
veteran was provided notice consistent with the VCAA.  

In a February 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claims.  Thus, the 
Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claim has been appealed and is being denied 
herein, such other issues are moot.  

B.  Factual Background

The present claim is based upon personal sexual assault in 
military service, with no contention that the veteran was in 
combat with the enemy.

The veteran's DD Form 214 and other service personnel records 
show he received no commendations or citations typically 
awarded primarily or exclusively for circumstances relating 
to combat.  These records do show that, in October 1965, he 
was disciplined for willfully disobeying a lawful order from 
a superior.  The following month, the veteran underwent a 
special court martial, and was found guilty of using 
disrespectful language toward a sergeant and willful damage 
of military property.  He was sentenced to confinement at 
hard labor for three months and fined 150.00 dollars, and 
received a reduction in rank.  

Medical records associated with the veteran's incarceration 
are also part of his service medical records (SMRs) and 
include a report of psychiatric evaluation dated in December 
1965.  It was noted that the veteran had been referred for 
psychiatric evaluation by his commanding officer, and was 
described as being a constant source of trouble since his 
arrival because of his failure to carry out instructions and 
swearing at NCO's (non-commissioned officers).  In addition, 
the veteran was unable to accomplish his assigned duties.  He 
denied those allegations, stating that he could be a good 
soldier, and cited his being a parolee at the stockade as 
evidence of this.  On evaluation of his mental status, there 
was no evidence of a thought disorder characteristic of 
psychosis, or of mental condition depriving him of the 
ability to distinguish right from wrong and to adhere to the 
right.  The veteran indicated that he wanted to succeed as a 
soldier, and therefore a rehabilitative effort was 
considered.  The examiner concluded that there was no 
psychiatric contra-indication to administrative separation, 
and the veteran's sentence was reduced to 30 days.  The 
summary is devoid of any complaints of, or reference to a 
sexual assault during his incarceration.  

The remaining records show that in April 1966 the veteran was 
disciplined for being absent for several hours, without 
proper authority, from his appointed place of duty.  SMRs and 
personnel records are otherwise negative for treatment or 
diagnosis of any psychiatric symptoms, to include PTSD or any 
symptoms related thereto.  The veteran received a honorable 
discharge from service in 1967.

The veteran filed his claim for PTSD in September 2000.  In 
support of his claim are private treatment records which show 
the veteran was evaluated in early 1993 for symptoms of 
depression, difficulty concentrating, increased irritability, 
low self esteem and recurrent dreams of a traumatic event.  
The onset of these symptoms was noted to have begun 13 years 
before, when he was working for a railroad company.  At that 
time he had been involved in a verbal confrontation with 
three white male co-workers (the veteran is an African 
American), and felt threatened.  He said he lost his job 
because of the incident and as result lost his car, financial 
security, and self esteem.  He was a member of the union, but 
felt that his representative failed to defend him 
appropriately.  Since that time, he said he had been haunted 
by the experience, in dreams and recollections of that 
situation.  For years he had experienced increased 
psychological distress at exposure to any events that 
symbolize or resemble an aspect of the traumatic experience 
of losing his job.  

The records also include a Social Security Administration 
(SSA) Disability Determination and Transmittal Form.  It was 
found that the veteran had been disabled since December 1993, 
according to SSA criteria.  The primary diagnosis was a mood 
disorder, and the secondary diagnosis was an anxiety-related 
disorder.  Medical records accompany the disability 
determination, consisting of reports from VA and non-VA 
medical sources.  Specifically, these records include 
diagnoses of schizoid/paranoid disorder, anxiety disorder, 
and personality disorder.  During psychiatric evaluation in 
May 1994 the veteran reported symptoms of irritability and 
nervousness since 1967.  Most of his complaints were vague 
and non-specific.  He mentioned that while in the Army he was 
in lock-up for 30 days for destruction of government 
property, but did not mention any sexual or personal assault.  

VA outpatient treatment records show that in August 1998 the 
veteran was treated for complaints of anxiety, anger, and 
wanting to hurt himself.  He reported that he was unable to 
stop thinking of an incident that had occurred 20 years 
previously, when he was accused of threatening his co-workers 
with a stick and later terminated from his job after an 
investigation by his employers.  The veteran felt that as a 
black man he had been treated unfairly because his accusers 
were white men.  He indicated the incident negatively 
impacted his marriage, his relationships with his daughters, 
and his career.  

A December 1998 private treatment report, shows that the 
veteran's chief complaint continued to revolve around his 
1979 firing from the railroad.  He felt that he had been 
discriminated against and lost his job needlessly.  Since 
then he had basically withdrawn from normal life.  The 
examiner noted the veteran appeared to suffer from symptoms 
of PTSD due to being unfairly fired from a job 19 years 
before.  




On subsequent evaluation in September 2000, the veteran 
complained of symptoms of PTSD related to an arrest and other 
unspecified issues.  Private treatment records show that, in 
December 2000, he reported depression with recurrent thoughts 
of events that happened to him in the military.  He reported 
that he had been accused of something he did not do, and 
jailed for it.  After service, in 1979, he had been 
wrongfully fired from his railroad job.  

In stressor statement received by the RO in February 2001, 
the veteran described events he experienced during military 
service that contributed to his PTSD.  He reported the 
circumstances surrounding his court martial and incarceration 
in November 1965.  He stated that he was humiliated and 
forced to stand in a line-up, because investigators were 
looking for a serial killer.  He also described having 
nightmares regarding an incident where a guy was standing 
behind him with a loaded M-14, shaking uncontrollably.  The 
veteran, however, did not mention a sexual assault.  

In July 2001, the veteran underwent a VA psychological 
assessment and evaluation.  He complained of flashbacks, 
irritability, and nightmares.  The veteran's psychological 
testing scores were all noted as consistent with a diagnosis 
of PTSD.  He reported two military-related traumas, both of 
which involved his court-martial and incarceration.  He 
stated that he was handcuffed and held at gunpoint by a 
soldier with an M-14 while he was being escorted to the 
stockade.  He added that while incarcerated he was put in a 
police lineup for an investigation involving a murder.  The 
next military-related trauma that the veteran reported 
occurred while he was in the stockade.  He stated that he was 
jailed with several homosexuals, who forced him to 
participate in anal sex.  He stated that he was threatened 
and afraid, so he complied.  He said he did not report the 
incident to the proper authorities, so no action was taken.  
The clinical impression was of PTSD and a major depressive 
disorder.  

The veteran also submitted a January 2003 lay statement from 
his brother, who indicated that the veteran had told him 
about the circumstances surrounding his incarceration and 
alleged sexual assault in a letter when they were both 
stationed in Germany.  

In an October 2003 statement a private physician indicated 
treatment of the veteran since 1998.  The physician concluded 
the veteran carried a diagnosis of PTSD connected to a 
traumatic event experienced during military service.  

During his hearing before the undersigned, the veteran 
asserted that his court martial and incarceration during 
service began as a result of a conflict when he was a 
sergeant and led to some frustration where he then pushed a 
lawnmower down a flight of stairs.  He said he was sentenced 
to 90 days but only served 30, and while confined was 
sexually assaulted.  He said he did not report the incident 
because of embarrassment.  He testified that he was evaluated 
by a psychiatrist during that time.  His representative 
acknowledged that the veteran did not report the incident, 
and that service records do not reflect evidence indicative 
of a sexual assault.  It was reaffirmed that the veteran did 
not serve in Vietnam, and had no combat service. 

The veteran's private physician submitted a second statement 
in October 2004.  She explained that at the time she 
evaluated the veteran and diagnosed PTSD she did not have the 
July 2001 VA report that described the circumstances 
surrounding the veteran's traumatic experience while in the 
military service.  The veteran told her that he was so 
ashamed of the event that he could not talk about it on his 
infrequent visits to her.  The physician stated that in the 
veteran's mind it was more acceptable to talk about job 
discrimination than about being forced perform a homosexual 
act.  

C.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA amended its regulations effective March 7, 2002, to 
include considerations for adjudicating claims for PTSD based 
upon personal assault.  67 Fed. Reg. 10,330-10,332 (Mar. 7, 
2002) (now codified as amended at 38 C.F.R. § 3.304(f)).  The 
amendment describes the types of evidence, other than service 
records, that may corroborate a PTSD claim based upon 
personal assault in service, and requires VA to advise a 
claimant of such evidence before denying a claim.  The Board 
notes that the amended version of 38 C.F.R. § 3.304(f) 
essentially serves to codify the previously existing 
provisions of VA Adjudication Procedure Manual M21-1, Part 
III, para. 5.14(c) (Feb. 20, 1996) (now rescinded).  See 
Patton v. West, 12 Vet. App. 272 (1999).  Accordingly, the 
considerations for adjudicating personal assault PTSD claims 
apply in this case.

It is clear that the veteran's single claimed stressor of a 
sexual assault is not related to combat.  Accordingly, his 
lay testimony, by itself, will not be sufficient to establish 
the alleged stressor, and the Board must determine whether 
service department records or other independent credible 
evidence corroborates the alleged stressors.  However, the 
veteran has indicated that he did not inform anyone of the 
assault at the time it happened, and his SMRs do not contain 
any indication of treatment for such things as contusions or 
lacerations consistent with a sexual or physical assault.  
Because there is no official record filed in service, there 
is no means of obtaining official verification of this 
alleged assault occurred.  

In addition, the Board has searched the veteran's service 
personnel records for the various types of evidence which may 
be evidence of a personal or sexual assault, such as evidence 
of behavioral changes, or treatment for physical conditions 
consistent with the claim, but in the veteran's case, there 
is no indication of a request for a transfer to another 
military duty assignment, episodes of depression, panic 
attacks, anxiety without an identifiable cause, or 
unexplained economic or social behavior changes.  There is no 
service personnel evidence of deterioration in work 
performance, or of substance abuse.  

Nor has the veteran indicated the existence of any other 
corroborating evidence.  He has only provided vague 
information as to the actual assault.  He did not provide the 
name of the individuals who allegedly assaulted him or any 
other identifying information, and indeed he has acknowledged 
that he cannot remember their names or, in some cases, 
anything whatsoever about them.  Although the veteran was 
incarcerated during service as a result of a court-martial, 
the evidence does not indicate that this action resulted 
from, or had any relation to, an alleged sexual assault.  
Rather, careful review of the record, in fact, reveals that 
the veteran's initial disciplinary problems in service pre-
dated the incarceration and alleged sexual assault, and 
therefore do not serve to confirm that the alleged attack 
actually occurred.  Therefore, with all due respect for the 
veteran, and without impugning his integrity in any way, the 
Board must observe that no in-service records show an adverse 
change in the veteran's actions or performance after his 
incarceration which would indicate or imply that he suffered 
the claimed assault while in confinement.

The veteran admits that he did not report the incident to 
authorities or anyone outside the military, with the 
exception of his brother.  However, the brother's statement 
is second-hand, based upon a narrative provided by the 
veteran himself, and hence can ultimately be no better than 
the veteran's own statements.  The brother states that the 
veteran had told about the incident in service, but it is 
nonetheless a recounting many years later about what the 
veteran allegedly said about the alleged incident, and hence 
cannot ultimately be viewed, by itself, as sufficient 
evidence that the incident in fact occurred.  

In the case at hand, a private physician has attributed the 
veteran's psychiatric symptoms, to include PTSD, to the 
claimed in-service stressor of a sexual assault during 
service.  While a post-service opinion of a mental health 
professional can be probative to establish the occurrence of 
an alleged personal assault in service, in this case it is 
not.  The Board has specifically determined that every effort 
to confirm the veteran's alleged stressor in service has been 
undertaken, with negative results, and the veteran has 
identified no other source of official confirmation.  In the 
absence of a verified stressor, the diagnosis of PTSD is not 
sufficient to support the claim.  The Board is not required 
to accept an unsubstantiated diagnosis that the alleged PTSD 
had its origins in the veteran's military service.  See Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 
Vet. App. 70, 78 (1994).  Since the veteran's claimed 
stressor has not been verified, the diagnosis of PTSD was 
based on a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West, 
7 Vet. App. at 78.  

The Board appreciates the testimony offered by the veteran, 
with the support of his representative, at the hearing before 
the undersigned.  Because the veteran has already been given 
an opportunity to submit alternative sources of information, 
and has failed to do so, additional development is not 
warranted.  In the absence of any specific information, it is 
clear that any attempt on the part of VA to verify the 
alleged personal assault in service would be an exercise in 
futility.  As noted above, the veteran's service personnel 
records have been obtained and do not provide a basis for 
further inquiry. 

The Board therefore finds that the preponderance of the 
evidence is against the claim and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


